            Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 1 of 24




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS


 NEW YORK CITY DISTRICT COUNCIL                  Case No. 21-cv-138
 OF CARPENTERS PENSION FUND, on
 behalf of itself and all others similarly
 situated,
                                                 CLASS ACTION
                      Plaintiff,
                                                 COMPLAINT FOR VIOLATIONS OF
               v.                                THE FEDERAL SECURITIES LAWS

 SOLARWINDS CORPORATION, KEVIN                   JURY TRIAL DEMANDED
 B. THOMPSON, and J. BARTON KALSU,

                       Defendants.


       Plaintiff New York City District Council of Carpenters Pension Fund (“NYC Carpenters”

or “Plaintiff”), by and through its counsel, alleges the following upon information and belief,

except as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief are based upon, inter alia, counsel’s investigation, which

included review and analysis of: (a) regulatory filings made by SolarWinds Corporation

(“SolarWinds” or the “Company”) with the United States Securities and Exchange Commission

(“SEC”); (b) press releases, presentations, and media reports issued and disseminated by the

Company; (c) analyst and media reports concerning SolarWinds; and (d) other public information

regarding the Company.

                                     INTRODUCTION

       1.     This securities class action is brought on behalf of all persons or entities that

purchased or otherwise acquired shares of SolarWinds common stock between October 18, 2018

and December 17, 2020, inclusive (the “Class Period”). The claims asserted herein are alleged

against SolarWinds and certain of the Company’s current and former senior executives
            Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 2 of 24




(collectively, “Defendants”), and arise under Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”) and Rule 10b-5, promulgated thereunder.

       2.      Headquartered in Austin, Texas, SolarWinds provides software products used to

monitor the health and performance of information technology networks. The Company’s most

important product line is its Orion platform, which provides a suite of software tools that provide

oversight of network, application, and storage resources.

       3.      Throughout the Class Period, SolarWinds touted its robust security controls and

commitment to prioritizing customers’ security and privacy concerns.           The Company also

represented that it faced purported risks with regard to its cybersecurity measures. These and

similar statements made during the Class Period were false and misleading. In reality, the

Company failed to employ adequate cybersecurity safeguards and did not maintain effective

monitoring systems to detect and neutralize security breaches. As a result of vulnerabilities in the

Company’s cybersecurity protections, which were known to Defendants, SolarWinds and its

customers were particularly susceptible to cyber-attacks.           As a result of Defendants’

misrepresentations, shares of SolarWinds common stock traded at artificially inflated prices

throughout the Class Period.

       4.      The truth began to emerge through a series of disclosures beginning on December

13, 2020, when Reuters reported that hackers had infiltrated the networks of the U.S. Treasury and

Commerce departments and had been monitoring the agencies’ internal email communications.

The report further revealed that the hackers had gained access to the networks by tampering with

software updates released by SolarWinds.

       5.      The following day, SolarWinds admitted that hackers had breached its network and

inserted malware into software updates for its Orion monitoring products. SolarWinds further




                                                 2
            Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 3 of 24




disclosed that the networks of as many as 18,000 customers may have been compromised by the

maliciously coded Orion updates. As a result of these disclosures, the price of SolarWinds stock

declined nearly 17%, from $23.55 per share to $19.62 per share.

       6.      On December 15, 2020, Reuters reported that a security researcher had warned

SolarWinds in 2019 that anyone could access the Company’s update server by simply using the

password “solarwinds123.” Thus, according to the researcher, the SolarWinds breach “could have

been done by any attacker, easily.” Additionally, according to another cybersecurity expert, the

malicious Orion updates were still available for download days after the Company had admitted

that its software had been compromised. These disclosures caused the price of SolarWinds stock

to decline by nearly 8%, from $19.62 per share to $18.06 per share.

       7.      On December 17, 2020, Bloomberg News reported that at least three state

governments had been hacked as part of the SolarWinds breach. Moreover, the hackers used the

SolarWinds intrusion to infiltrate government networks that implicated national security concerns,

including the U.S. Department of Energy and its National Nuclear Security Administration, which

maintains the country’s arsenal of nuclear weapons. As a result of these disclosures, the price of

SolarWinds stock declined by more than 19%, from $17.60 per share to $14.18 per share.

                                JURISDICTION AND VENUE

       8.      The claims alleged herein arise under Sections 10(b) and 20(a) of the Exchange Act

(15 U.S.C. §§ 78j(b) and 78t(a)), and Rule 10b-5 promulgated thereunder (17 C.F.R. § 240.10b-

5). This Court has jurisdiction over the subject matter of this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331.

       9.      Venue is proper in this District pursuant to Section 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b). SolarWinds maintains its headquarters in Austin, Texas,

which is situated in this District, conducts substantial business in this District, and many of the


                                                 3
                Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 4 of 24




acts and conduct that constitute the violations of law complained of herein, including

dissemination to the public of materially false and misleading information, occurred in and/or were

issued from this District. In connection with the acts alleged in this Complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

not limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                             PARTIES

          A.     Plaintiff

          10.    Plaintiff NYC Carpenters is a pension fund that provides financial benefits to

retired carpenters and their beneficiaries. As indicated on the certification submitted herewith,

NYC Carpenters purchased SolarWinds common stock at artificially inflated prices during the

Class Period and suffered damages as a result of the violations of the federal securities laws alleged

herein.

          B.     Defendants

          11.    Defendant SolarWinds is incorporated in Delaware and maintains its corporate

headquarters at 7171 Southwest Parkway, Building 400, Austin, Texas. The Company’s common

stock trades on the New York Stock Exchange (“NYSE”) under ticker symbol “SWI.” As of

October 30, 2020, SolarWinds had over 314 million shares of common stock outstanding, owned

by hundreds or thousands of investors.

          12.    Defendant Kevin B. Thompson (“Thompson”) served as President of SolarWinds

from January 2009 until December 31, 2020. Thompson also served as SolarWinds’ Chief

Executive Officer and as a member of the Company’s Board of Directors from March 2010 until

December 31, 2020.

          13.    Defendant J. Barton Kalsu (“Kalsu”) has served as Executive Vice President, Chief


                                                  4
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 5 of 24




Financial Officer, and Treasurer of SolarWinds since April 2016.

       14.     Defendants Thompson and Kalsu are collectively referred to hereinafter as the

“Individual Defendants.” The Individual Defendants, because of their positions with SolarWinds,

possessed the power and authority to control the contents of the Company’s reports to the SEC

and other public statements made by SolarWinds during the Class Period. Each of the Individual

Defendants was provided with or had unlimited access to copies of the Company’s reports or other

statements alleged herein to be misleading prior to, or shortly after, their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information available to them, each of the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to, and were being

concealed from, the public, and that the positive representations which were being made were then

materially false and/or misleading.

                                        BACKGROUND

       15.     SolarWinds provides infrastructure management software used to monitor and

manage networks, systems, and applications, serving over 300,000 customers worldwide. The

Company’s flagship product is its Orion platform. Orion provides a suite of software products

widely used by government agencies and Fortune 500 companies to monitor the health and

performance of their information technology networks. The Orion platform accounts for nearly

half of the Company’s annual revenue.

       16.     For Orion to function properly, its users must provide SolarWinds with unrestricted

access to the contents of their networks, including sensitive administration credentials. The

granting of such privileges introduces an enormous cybersecurity risk for which it is incumbent on

SolarWinds to employ adequate defenses to mitigate. Therefore, SolarWinds’ implementation and

maintenance of strong cybersecurity safeguards was critically important to the Company’s


                                                5
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 6 of 24




business and its customers.

               DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
             STATEMENTS CAUSE SUBSTANTIAL LOSSES TO INVESTORS

       17.     The Class Period begins on October 18, 2018, when the SEC declared SolarWinds’

registration statement for its initial public offering (the “IPO”) effective (the “IPO Registration

Statement”). On or around October 19, 2018, SolarWinds conducted an IPO pursuant to the IPO

Registration Statement. On October 22, 2018, SolarWinds filed a prospectus for the IPO with the

SEC on Form 424B4 (the “IPO Prospectus”), which incorporated and formed part of the IPO

Registration Statement (collectively, the “IPO Offering Materials”).

       18.     In the IPO Offering Materials, Defendants represented that the Company faced

ostensible risks regarding the Company’s purported cybersecurity measures.           In particular,

Defendants represented that “[b]ecause the techniques used to obtain unauthorized access or to

sabotage systems change frequently and generally are not identified until they are launched against

a target, we may be unable to anticipate these techniques or to implement adequate preventative

measures.” Defendants further stated that “[w]e may also experience security breaches that may

remain undetected for an extended period and, therefore, have a greater impact on the products we

offer, the proprietary data contained therein, and ultimately on our business.” Defendants also

stated that these “security problems could result in, among other consequences, damage to our own

systems or our customers’ [information technology] infrastructure or the loss or theft of our

customers’ proprietary or other sensitive information.” Defendants further represented that

“[d]espite our security measures, unauthorized access to, or security breaches of, our software or

systems could result in the loss, compromise or corruption of data, loss of business, severe

reputational damage adversely affecting customer or investor confidence, regulatory investigations

and orders, litigation, indemnity obligations, damages for contract breach, penalties for violation



                                                6
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 7 of 24




of applicable laws or regulations, significant costs for remediation and other liabilities.” In

addition, Defendants represented that SolarWinds has “incurred and expect[s] to incur significant

expenses to prevent security breaches, including deploying additional personnel and protection

technologies, training employees, and engaging third-party experts and consultants.”

       19.     On November 27, 2018, SolarWinds filed with the SEC a Form 10-Q for the third

quarter of 2018. The 10-Q was signed by Defendant Kalsu and contained certifications by

Defendants Thompson and Kalsu attesting to the purported accuracy and completeness of the 10-

Q. The 10-Q incorporated by reference the Company’s representations regarding its cybersecurity

risks contained in the IPO Prospectus, as set forth in ¶18.

       20.     On February 25, 2019, SolarWinds filed with the SEC a Form 10-K for the fiscal

year ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed by Defendants

Thompson and Kalsu and contained certifications by them attesting to the purported accuracy and

completeness of the 2018 10-K. In the 2018 10-K, Defendants represented that the Company faced

ostensible risks regarding the Company’s purported cybersecurity measures.           In particular,

Defendants represented that “[b]ecause the techniques used to obtain unauthorized access or to

sabotage systems change frequently and generally are not identified until they are launched against

a target, we may be unable to anticipate these techniques or to implement adequate preventative

measures.” Defendants further stated that “[w]e may also experience security breaches that may

remain undetected for an extended period and, therefore, have a greater impact on the products we

offer, the proprietary data contained therein, and ultimately on our business.” Defendants also

stated that these “security problems could result in, among other consequences, damage to our own

systems or our customers’ [information technology] infrastructure or the loss or theft of our

customers’ proprietary or other sensitive information.” Defendants further represented that




                                                 7
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 8 of 24




“[d]espite our security measures, unauthorized access to, or security breaches of, our software or

systems could result in the loss, compromise or corruption of data, loss of business, severe

reputational damage adversely affecting customer or investor confidence, regulatory investigations

and orders, litigation, indemnity obligations, damages for contract breach, penalties for violation

of applicable laws or regulations, significant costs for remediation and other liabilities.” In

addition, Defendants represented that SolarWinds has “incurred and expect[s] to incur significant

expenses to prevent security breaches, including deploying additional personnel and protection

technologies, training employees, and engaging third-party experts and consultants.”

       21.     On May 10, 2019, SolarWinds filed with the SEC a Form 10-Q for the first quarter

of 2019. The 10-Q was signed by Defendant Kalsu and contained certifications by Defendants

Thompson and Kalsu attesting to the purported accuracy and completeness of the 10-Q. The 10-

Q incorporated by reference the Company’s representations regarding its cybersecurity risks

contained in the 2018 10-K, as set forth in ¶20.

       22.     On or around May 22, 2019, SolarWinds conducted a secondary public offering

(the “SPO”) pursuant to a registration statement (the “SPO Registration Statement”). On May 23,

2019, SolarWinds filed a prospectus for the SPO with the SEC on Form 424B4 (the “SPO

Prospectus”), which incorporated and formed part of the SPO Registration Statement (collectively,

the “SPO Offering Materials”). In the SPO Offering Materials, Defendants represented that the

Company faced ostensible risks regarding the Company’s purported cybersecurity measures. In

particular, Defendants represented that “[b]ecause the techniques used to obtain unauthorized

access or to sabotage systems change frequently and generally are not identified until they are

launched against a target, we may be unable to anticipate these techniques or to implement

adequate preventative measures.” Defendants further stated that “[w]e may also experience




                                                   8
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 9 of 24




security breaches that may remain undetected for an extended period and, therefore, have a greater

impact on the products we offer, the proprietary data contained therein, and ultimately on our

business.” Defendants also stated that these “security problems could result in, among other

consequences, damage to our own systems or our customers’ [information technology]

infrastructure or the loss or theft of our customers’ proprietary or other sensitive information.”

Defendants further represented that “[d]espite our security measures, unauthorized access to, or

security breaches of, our software or systems could result in the loss, compromise or corruption of

data, loss of business, severe reputational damage adversely affecting customer or investor

confidence, regulatory investigations and orders, litigation, indemnity obligations, damages for

contract breach, penalties for violation of applicable laws or regulations, significant costs for

remediation and other liabilities.” In addition, Defendants represented that SolarWinds has

“incurred and expect[s] to incur significant expenses to prevent security breaches, including

deploying additional personnel and protection technologies, training employees, and engaging

third-party experts and consultants.”

       23.     On August 12, 2019, SolarWinds filed with the SEC a Form 10-Q for the second

quarter of 2019. The 10-Q was signed by Defendant Kalsu and contained certifications by

Defendants Thompson and Kalsu attesting to the purported accuracy and completeness of the 10-

Q. The 10-Q incorporated by reference the Company’s representations regarding its cybersecurity

risks contained in the 2018 10-K, as set forth in ¶20.

       24.     On November 7, 2019, SolarWinds filed with the SEC a Form 10-Q for the third

quarter of 2019. The 10-Q was signed by Defendant Kalsu and contained certifications by

Defendants Thompson and Kalsu attesting to the purported accuracy and completeness of the 10-

Q. The 10-Q incorporated by reference the Company’s representations regarding its cybersecurity




                                                 9
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 10 of 24




risks contained in the 2018 10-K, as set forth in ¶20.

       25.     On February 24, 2020, SolarWinds filed with the SEC a Form 10-K for the fiscal

year ended December 31, 2019 (the “2019 10-K”). The 2019 10-K was signed by Defendants

Thompson and Kalsu and contained certifications by them attesting to the purported accuracy and

completeness of the 2019 10-K. In the 2019 10-K, Defendants represented that the Company faced

ostensible risks regarding the Company’s purported cybersecurity measures.            In particular,

Defendants represented that “[b]ecause the techniques used to obtain unauthorized access or to

sabotage systems change frequently and generally are not identified until they are launched against

a target, we may be unable to anticipate these techniques or to implement adequate preventative

measures.” Defendants further stated that “[w]e may also experience security breaches that may

remain undetected for an extended period and, therefore, have a greater impact on the products we

offer, the proprietary data contained therein, and ultimately on our business.” Defendants also

stated that these “security problems could result in, among other consequences, damage to our own

systems or our customers’ [information technology] infrastructure or the loss or theft of our or our

customers’ proprietary or other sensitive information.” Defendants further represented that

“[d]espite our security measures, unauthorized access to, or security breaches of, our software or

systems could result in the loss, compromise or corruption of data, loss of business, severe

reputational damage adversely affecting customer or investor confidence, regulatory investigations

and orders, litigation, indemnity obligations, damages for contract breach, penalties for violation

of applicable laws or regulations, significant costs for remediation and other liabilities.” In

addition, Defendants represented that SolarWinds has “incurred and expect[s] to incur significant

expenses to prevent security breaches, including deploying additional personnel and protection

technologies, training employees, and engaging third-party experts and consultants.”




                                                10
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 11 of 24




       26.     On May 8, 2020, SolarWinds filed with the SEC a Form 10-Q for the first quarter

of 2020. The 10-Q was signed by Defendant Kalsu and contained certifications by Defendants

Thompson and Kalsu attesting to the purported accuracy and completeness of the 10-Q. The 10-

Q incorporated by reference the Company’s representations regarding its cybersecurity risks

contained in the 2019 10-K, as set forth in ¶25.

       27.     On August 10, 2020, SolarWinds filed with the SEC a Form 10-Q for the second

quarter of 2020. The 10-Q was signed by Defendant Kalsu and contained certifications by

Defendants Thompson and Kalsu attesting to the purported accuracy and completeness of the 10-

Q. The 10-Q incorporated by reference the Company’s representations regarding its cybersecurity

risks contained in the 2019 10-K, as set forth in ¶25.

       28.     On November 5, 2020, SolarWinds filed with the SEC a Form 10-Q for the third

quarter of 2020. The 10-Q was signed by Defendant Kalsu and contained certifications by

Defendants Thompson and Kalsu attesting to the purported accuracy and completeness of the 10-

Q. The 10-Q incorporated by reference the Company’s representations regarding its cybersecurity

risks contained in the 2019 10-K, as set forth in ¶25.

       29.     Throughout the Class Period, Defendants made public statements in SolarWinds’

Security Statement contained on its website regarding the Company’s commitment to

cybersecurity and safeguarding its clients’ data through regular updates to its Orion platform. For

instance, SolarWinds’ website stated that the Company conducts security assessments “to identify

vulnerabilities and to determine the effectiveness of the patch management program.” On its

website, SolarWinds also stated that it “strives to apply the latest security patches and updates to

operating systems, applications, and network infrastructure to mitigate exposure to vulnerabilities”

and that “[p]atches are tested prior to being deployed into production.” SolarWinds’ website




                                                   11
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 12 of 24




further stated that the Company deploys automated tools within its network “to support near-real-

time analysis of events to support of detection of system-level attacks.” The Company’s website

also touted that SolarWinds’ “infrastructure servers reside behind high-availability firewalls and

are monitored for the detection and prevention of various network security threats.”

       30.     On its website, SolarWinds also stated that it “follow[s] a defined methodology for

developing secure software that is designed to increase the resiliency and trustworthiness of our

products.”    The Company’s website also stated that “[s]ecurity and security testing are

implemented throughout the entire software development methodology” and that “Quality

Assurance is involved at each phase of the lifecycle and security best practices are a mandated

aspect of all development activities.” The Company further represented on its website that its

“secure development lifecycle follows standard security practices including vulnerability testing,

regression testing, penetration testing, and product security assessments.”

       31.     SolarWinds’ website also touted the Company’s commitment to customer security

and privacy concerns as a “priority.” SolarWinds’ website further stated that the Company

“strive[s] to implement and maintain security processes, procedures, standards, and take[s] all

reasonable care to prevent unauthorized access to our customer data.” The Company also

represented on its website that SolarWinds employs “appropriate administrative, operational, and

technical security controls” to ensure that customer data is secure.

       32.     The statements set forth above in ¶¶18-31 were materially false and misleading and

failed to disclose material facts necessary to make the statements made, in light of the

circumstances in which they were made, not false and misleading. In truth, the Company failed to

maintain adequate cybersecurity measures and effective monitoring systems to protect against

security breaches. As a result, the Company was exposed to an increased risk of a major




                                                12
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 13 of 24




cybersecurity breach. In addition, to the extent the Company purported to warn of risks of a

security breach, Defendants omitted that such risks had already materialized.

                                  THE TRUTH EMERGES

       33.     On December 13, 2020, Reuters reported that hackers believed to be working for

the Russian government had been spying on internal email traffic at the U.S. Treasury and

Commerce departments. The article also revealed that the hackers were believed to have gained

access to the agencies’ networks through software released by SolarWinds.

       34.     The next day, SolarWinds disclosed that hackers exploited a vulnerability in its

Orion monitoring products, which existed in software updates released to SolarWinds’ customers

between March and June 2020. The Company further revealed that the networks of as many as

18,000 customers may have been compromised by the Orion updates that contained the malicious

code. As a result of these disclosures, SolarWinds’ stock price declined by approximately 17%,

from $23.55 per share on December 11, 2020 to $19.62 per share on December 14, 2020.

       35.     On December 15, 2020, Reuters reported that, in 2019, security researcher Vinoth

Kumar “alerted the Company that anyone could access SolarWinds’ update server by using the

password ‘solarwinds123’” and, according to Kumar, the breach of SolarWinds “could have been

done by any attacker, easily.” Moreover, according to Kyle Hanslovan, the co-founder of

cybersecurity firm Huntress, “days after SolarWinds realized their software had been

compromised, the malicious updates were still available for download” by SolarWinds’ customers.

These disclosures caused SolarWinds’ stock price to decline from $19.62 per share on December

14, 2020 to $18.06 per share on December 15, 2020, a decline of nearly 8%.

       36.     Then, on December 17, 2020, Bloomberg News reported that the networks of at

least three state governments were compromised as a result of the SolarWinds security breach.

Moreover, it was reported that the networks of the U.S. Department of Energy and its National


                                               13
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 14 of 24




Nuclear Security Administration, which maintains the country’s nuclear weapons stockpile, had

also been infiltrated by the SolarWinds hackers. In response to these disclosures, SolarWinds’

stock price declined more than 19%, from $17.60 per share on December 17, 2020 to $14.18 per

share on December 18, 2020.

       37.     After the end of the Class Period, additional details surrounding the breach continue

to emerge. For example, on December 21, 2020, Bloomberg News reported that SolarWinds was

warned in 2017 of its vulnerability to cyber-attacks in a 23-page presentation delivered to at least

three of the Company’s executives by former SolarWinds cybersecurity advisor, Ian Thornton-

Trump. According to Thornton-Trump, “SolarWinds was an incredibly easy target to hack” due

to its lax cybersecurity protections, but the Company’s executives were “unwilling to make the

corrections” necessary to improve SolarWinds’ deficient security measures. Thornton-Trump also

noted that the Company had “a lack of security at the technical product level, and there was

minimal security leadership at the top,” and despite knowing the increasing prevalence of hackers

since at least 2015, “SolarWinds did not adapt” and “wasn’t paying attention to what was going

on.” Moreover, according to a former SolarWinds software engineer, the Company prioritized

developing new products over its internal cybersecurity protections and it wasn’t uncommon for

SolarWinds’ internal systems to be running out-of-date web browsers and operating systems,

which made them more vulnerable to cyber-attacks. Accordingly, both Thornton-Trump and the

former SolarWinds software engineer “viewed a major breach [of SolarWinds] as inevitable.”

       38.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s common stock, Plaintiff and other Class members have

suffered significant losses and damages.

                                      LOSS CAUSATION

       39.     During the Class Period, as detailed herein, Defendants made materially false and


                                                14
              Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 15 of 24




misleading statements and omissions, and engaged in a scheme to deceive the market. This

artificially inflated the price of SolarWinds common stock and operated as a fraud or deceit on the

Class (as defined below). Later, when the truth concealed by Defendants’ prior misrepresentations

and omissions was disclosed to the market, the price of SolarWinds stock fell precipitously as the

prior artificial inflation came out of the price over time. As a result of their purchases of

SolarWinds common stock during the Class Period—and Defendants’ material misstatements and

omissions—Plaintiff and other members of the Class suffered economic loss, i.e., damages, under

the federal securities laws.

                                  CLASS ACTION ALLEGATIONS

        40.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons or entities who purchased or otherwise acquired the

publicly traded common stock of SolarWinds during the Class Period (the “Class”). Excluded

from the Class are Defendants and their families, directors, and officers of SolarWinds and their

families and affiliates.

        41.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. As of October 30, 2020, SolarWinds had over 314 million shares of

common stock outstanding, owned by hundreds or thousands of investors.

        42.     There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

                (a)        Whether Defendants violated the Exchange Act;

                (b)        Whether Defendants omitted and/or misrepresented material facts;




                                                   15
               Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 16 of 24




                 (c)     Whether Defendants’ statements omitted material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading;

                 (d)     Whether the Individual Defendants are personally liable for the alleged

misrepresentations and omissions described herein;

                 (e)     Whether Defendants knew or recklessly disregarded that their statements

and/or omissions were false and misleading;

                 (f)     Whether Defendants’ conduct impacted the price of SolarWinds common

stock;

                 (g)     Whether Defendants’ conduct caused the members of the Class to sustain

damages; and

                 (h)     The extent of damage sustained by Class members and the appropriate

measure of damages.

         43.     Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct.

         44.     Plaintiff will adequately protect the interests of the Class and has retained counsel

experienced in class action securities litigation. Plaintiff has no interests which conflict with those

of the Class.

         45.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Joinder of all Class members is impracticable.

                       INAPPLICABILITY OF STATUTORY SAFE HARBOR

         46.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements described in this Complaint.

Many of the specific statements described herein were not identified as “forward-looking” when


                                                  16
              Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 17 of 24




made. To the extent that there were any forward-looking statements, there was no meaningful

cautionary language identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements. Alternatively, to the extent

that the statutory safe harbor does apply to any forward-looking statements described herein,

Defendants are liable for those false forward-looking statements because at the time each was

made, the particular speaker knew that the particular forward-looking statement was false or

misleading, and/or that the forward-looking statement was authorized and/or approved by an

executive officer of SolarWinds who knew that those statements were false or misleading when

made.

                               PRESUMPTION OF RELIANCE

        47.     At all relevant times, the market for SolarWinds common stock was an efficient

market for the following reasons, among others:

                (a)    SolarWinds common stock met the requirements for listing, and was listed

and actively traded on the NYSE, a highly efficient and automated market;

                (b)    As a regulated issuer, SolarWinds filed periodic public reports with the SEC

and the NYSE;

                (c)    SolarWinds regularly and publicly communicated with investors via

established market communication mechanisms, including through regular disseminations of press

releases on the national circuits of major newswire services, through the Company’s website, and

through other wide-ranging public disclosures, such as communications with the financial press

and other similar reporting services; and

                (d)    SolarWinds was followed by several securities analysts employed by major

brokerage firm(s) who wrote reports which were distributed to the sales force and certain




                                                17
              Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 18 of 24




customers of their respective brokerage firm(s). Each of these reports was publicly available and

entered the public marketplace.

        48.     As a result of the foregoing, the market for SolarWinds common stock promptly

digested current information regarding SolarWinds from all publicly available sources and

reflected such information in the price of SolarWinds common stock. Under these circumstances,

all purchasers of SolarWinds common stock during the Class Period suffered similar injury

through their purchase of SolarWinds common stock at artificially inflated prices and the

presumption of reliance applies.

        49.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’ claims are grounded on Defendants’ material omissions. Because this action

involves Defendants’ failure to disclose material adverse information regarding SolarWinds’

business and operations—information that Defendants were obligated to disclose—positive proof

of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld be

material in the sense that a reasonable investor might have considered them important in making

investment decisions. Given the importance of adequate cybersecurity safeguards to SolarWinds’

business and its customers, as alleged above, that requirement is satisfied here.

                                            COUNT I

              For Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                                    Against All Defendants

        50.     Plaintiff repeats, incorporates, and realleges each and every allegation contained

above as if fully set forth herein.

        51.     During the Class Period, Defendants carried out a plan, scheme, and course of

conduct which was intended to and, throughout the Class Period, did: (a) deceive the investing



                                                18
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 19 of 24




public, including Plaintiff and other Class members, as alleged herein; and (b) cause Plaintiff and

other members of the Class to purchase SolarWinds common stock at artificially inflated prices.

       52.     Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (c) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort

to maintain artificially high market prices for SolarWinds common stock in violation of Section

10(b) of the Exchange Act and Rule 10b-5, promulgated thereunder.

       53.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the Company’s

financial well-being, operations, and prospects.

       54.     During the Class Period, Defendants made the false statements specified above,

which they knew or recklessly disregarded to be false and misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       55.     Defendants had actual knowledge of the misrepresentations and omissions of

material fact set forth herein, or recklessly disregarded the true facts that were available to them.

Defendants engaged in this misconduct to conceal SolarWinds’ true condition from the investing

public and to support the artificially inflated prices of the Company’s common stock.

       56.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for SolarWinds common stock. Plaintiff and the

Class would not have purchased the Company’s common stock at the prices they paid, or at all,




                                                   19
              Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 20 of 24




had they been aware that the market prices for SolarWinds common stock had been artificially

inflated by Defendants’ fraudulent course of conduct.

        57.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases of the

Company’s common stock during the Class Period.

        58.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5, promulgated thereunder.

                                            COUNT II

                       For Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

        59.     Plaintiff repeats, incorporates, and realleges each and every allegation contained

above as if fully set forth herein.

        60.     The Individual Defendants acted as controlling persons of SolarWinds within the

meaning of Section 20(a) of the Exchange Act.           By virtue of their high-level positions,

participation in and/or awareness of the Company’s operations, direct involvement in the day-to-

day operations of the Company, and/or intimate knowledge of the Company’s actual performance,

and their power to control public statements about SolarWinds, the Individual Defendants had the

power and ability to control the actions of SolarWinds and its employees. By reason of such

conduct, the Individual Defendants are liable under Section 20(a) of the Exchange Act.

                                      PRAYER FOR RELIEF

        61.     WHEREFORE, Plaintiff prays for judgment as follows:

                A.      Determining that this action is a proper class action under Rule 23 of the

Federal Rules of Civil Procedure;




                                                20
             Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 21 of 24




               B.       Awarding compensatory damages in favor of Plaintiff and other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

               C.       Awarding Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including attorneys’ fees and expert fees; and

               D.       Awarding such equitable/injunctive or other further relief as the Court may

deem just and proper.

                                        JURY DEMAND

       62.     Plaintiff demands a trial by jury.




                                                 21
         Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 22 of 24




DATED: February 9, 2021               Respectfully submitted,

                                      MARTIN & DROUGHT, P.C.

                                      /s/ Gerald T. Drought
                                      Gerald T. Drought
                                      State Bar No. 06134800
                                      Federal Bar No. 8942
                                      Frank B. Burney
                                      State Bar No. 03438100
                                      Weston Centre
                                      112 E. Pecan Street, Suite 1616
                                      San Antonio, Texas 78205
                                      Telephone: (210) 227-7591
                                      Facsimile: (210) 227-7924
                                      gdroguht@mdtlaw.com
                                      fburney@mdtlaw.com

                                      Liaison Counsel for Plaintiff New York City
                                      District Council of Carpenters Pension Fund

                                      BERNSTEIN LITOWITZ BERGER
                                        & GROSSMANN LLP

                                      Hannah Ross, pro hac vice forthcoming
                                      Avi Josefson, pro hac vice forthcoming
                                      Scott R. Foglietta, pro hac vice forthcoming
                                      1251 Avenue of the Americas
                                      New York, New York 10020
                                      Telephone: (212) 554-1400
                                      Facsimile: (212) 554-1444
                                      hannah@blbglaw.com
                                      avi@blbglaw.com
                                      scott.foglietta@blbglaw.com

                                      Counsel for Plaintiff New York City District
                                      Council of Carpenters Pension Fund




                                     22
        Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 23 of 24




                         CERTIFICATION PURSUANT TO
                        THE FEDERAL SECURITIES LAWS

        I, Kristin O’Brien, on behalf of New York City District Council of Carpenters
Pension Fund (“NYC Carpenters”), hereby certify, as to the claims asserted under the
federal securities laws, that:

   1. I am the Executive Director of NYC Carpenters. I have reviewed the complaint
      and authorize its filing.

   2. NYC Carpenters did not purchase the securities that are the subject of this action
      at the direction of counsel or in order to participate in any action arising under the
      federal securities laws.

   3. NYC Carpenters is willing to serve as a representative party on behalf of the
      Class, including providing testimony at deposition and trial, if necessary.

   4. NYC Carpenters’ transactions in the SolarWinds Corporation securities that are
      the subject of this action are set forth in the chart attached hereto.

   5. NYC Carpenters has not sought to serve as a lead plaintiff or representative party
      on behalf of a class in any action under the federal securities laws filed during the
      three-year period preceding the date of this Certification.

   6. NYC Carpenters will not accept any payment for serving as a representative party
      on behalf of the Class beyond NYC Carpenters’ pro rata share of any recovery,
      except such reasonable costs and expenses (including lost wages) directly relating
      to the representation of the Class, as ordered or approved by the Court.


        I declare under penalty of perjury that the foregoing is true and correct. Executed
this 9th day of February, 2021.



                                             ____________________________________
                                             Kristin O’Brien
                                             Executive Director
                                             New York City District Council of
                                             Carpenters Pension Fund
      Case 1:21-cv-00138 Document 1 Filed 02/09/21 Page 24 of 24




New York City District Council of Carpenters Pension Fund
Transactions in SolarWinds Corporation

 Transaction     Date       Shares       Price

  Purchase      1/4/2019     6,000      14.1542
  Purchase      1/7/2019     1,300      14.6638
  Purchase      1/8/2019     5,900      15.1307
  Purchase      1/9/2019     5,200      15.3956
  Purchase     1/10/2019     2,500      15.5694
  Purchase     1/11/2019     2,200      15.7632
  Purchase     1/14/2019     1,800      15.6609
  Purchase     1/15/2019     1,900      15.9252
  Purchase     1/16/2019      700       16.2343
  Purchase     1/17/2019     1,900      16.1570
  Purchase     1/18/2019     1,600      17.0229
  Purchase     1/25/2019      145       17.1565
  Purchase     2/11/2019      300       18.1761
  Purchase     2/11/2019     1,100      18.1470
  Purchase     2/12/2019      300       18.4869
  Purchase     2/13/2019      300       18.8234
  Purchase      8/2/2019    11,070      17.8607
  Purchase      8/5/2019     3,500      17.1789
  Purchase      8/6/2019     1,030      17.2034
  Purchase     11/12/2019     475       19.2295
  Purchase     11/20/2019    7,650      19.2400
  Purchase     4/16/2020      385       16.2375
  Purchase      6/3/2020     1,415      19.4182
